UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4825


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SHAWNEE OTTO JENNINGS, a/k/a Frank White,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Malcolm J. Howard, Senior District Judge. (7:14-cr-00097-H-1)


Submitted: May 31, 2017                                           Decided: June 30, 2017


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam opinion.


Daniel Micah Blau, HALE, BLAU & SAAD, ATTORNEYS AT LAW, PC, Raleigh,
North Carolina, for Appellant. Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shawnee Otto Jennings pleaded guilty, pursuant to a written plea agreement, to

possession with intent to distribute cocaine base, marijuana, and heroin, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C) (2012), and the district court sentenced Jennings to 188

months’ imprisonment. On appeal, Jennings’ counsel has filed a brief under Anders v.

California, 386 U.S. 738 (1967), certifying that no meritorious grounds exist for appeal

but questioning the denial of a motion to suppress and the validity of Jennings’ sentence.

The Government has moved to dismiss the appeal based on the appeal waiver in

Jennings’ plea agreement. Jennings has received notice of the right to file a pro se

supplemental brief and, through counsel, has filed a response to the motion to dismiss,

asking the court to conduct an Anders review.

      We conclude that Jennings’ appeal waiver is valid because he entered it knowingly

and intelligently. See United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).

Jennings waived the right to appeal his conviction and any sentence within the statutory

maximum. Accordingly, we grant the Government’s motion to dismiss and dismiss the

appeal as to any issues within the compass of the waiver that are waivable by law. See

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005) (recognizing that certain

claims cannot be waived by plea agreement). We also conclude that the record does not

support any claims that cannot be waived by plea agreement. See, e.g., United States v.

Copeland, 707 F.3d 522, 530 (4th Cir. 2013); United States v. Attar, 38 F.3d 727, 732-33

& n.2 (4th Cir. 1994).




                                             2
      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore dismiss the appeal in part and

affirm the district court’s judgment as to any issue not precluded by the appeal waiver.

This court requires that counsel inform Jennings, in writing, of the right to petition the

Supreme Court of the United States for further review. If Jennings requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Jennings. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                  DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                            3